Citation Nr: 0820146	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  04-29 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1961 to July 1962.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied the veteran's claim of 
entitlement to service connection for PTSD.  The RO in 
Boston, Massachusetts currently has jurisdiction over the 
claim.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Boston RO in September 2005.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

The Board denied the veteran's claim in a January 2006 
decision.  The veteran appealed the Board's January 2006 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In January 2008, counsel for the veteran 
and the Secretary of VA filed a Joint Motion for Remand (the 
Joint Motion).  An Order of the Court dated January 11, 2008 
granted the motion and remanded the veteran's claim.

Subsequent to the case's return to the Board, additional 
private treatment records were associated with the claims 
folder with an accompanying waiver of initial consideration 
by the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 20.1304(c) (2007).  



Issue not on appeal

At the September 2005 personal hearing, the issue of 
entitlement to an acquired psychiatric disorder other than 
PTSD was raised.  See the September 2005 hearing transcript, 
pages 7-8.  Although the Board has considered incorporating 
the larger issue of entitlement to service connection for an 
acquired psychiatric disability into the PTSD claim which is 
currently on appeal, it believes that the veteran would be 
better served if the issues remain separate.

The Court has specifically held that a claim for service 
connection for PTSD is a different claim than a claim for an 
acquired psychiatric disability.  See Patton v. West, 12 Vet. 
App. 272 (1999) [the Court held that the Board correctly 
reviewed the appellant's PTSD claim as an original claim, and 
not a claim to reopen a prior denial of service connection 
for a nervous condition]; see also Samuels v. West, 
11 Vet. App. 433 (1998).  As explained below, the matter of 
entitlement to service connection for PTSD involves 
regulations which are separate and distinct from those 
covering other acquired psychiatric disabilities.  See 38 
C.F.R. § 3.304(f) (2007).

The issue of entitlement to service connection for an 
acquired psychiatric disability other than PTSD has not been 
developed for appellate review.  The Board believes that 
adding at the appellate level the claim of entitlement to 
service connection for any and all psychiatric disabilities, 
other than PTSD, would present insurmountable due process 
concerns.  Only the PTSD claim was raised by the veteran at 
the RO and was considered by the RO.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) [when the Board addresses in a decision 
a question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby].

The issue of entitlement to service connection for an 
acquired psychiatric disability other than PTSD is therefore 
referred to the RO for action as appropriate.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].  The Board intimates no opinion, legal or factual, as to 
the outcome of any such claim or appeal.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that PTSD currently exists, nor does it include 
credible supporting evidence verifying the occurrence of the 
veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Compliance with the Court Order

As was alluded to in the Introduction, the Board's previous 
decision was vacated and the case was remanded via an Order 
of the Court.  That order, which was signed by a Clerk of the 
Court, adopted the Joint Motion for Remand.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The Board's January 2006 decision denied service connection 
for PTSD in part because of its finding that PTSD did not 
exist.  The January 2008 Court-adopted Joint Motion found the 
prior Board decision inadequate in essence because the Board 
relied, to some extent, on the conclusions of a June 2003 VA 
examination which did not find that PTSD existed.  The Joint 
Motion stated: 

"the June 2003 VA examination report does not - and 
could not - account for Appellant's testimony from the 
September 2005 Board hearing, when Appellant stated, "I 
was jumped and kicked and I was rolled into the fields 
and was told[,] if I opened my mouth, that I would 
suffer repercussions." . . . The Board failed to 
address whether such assertions were credible or why 
such assertions of a new stressor did not require a new 
examination or opinion . . . ."  See the Joint Motion, 
pages 2-3. 

With this in mind, the Board will move on to a discussion of 
the VCAA, with specific emphasis on the comment contained in 
the Joint Motion. 

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO has obtained the veteran's service 
medical records and reports of VA and private medical 
treatment.  

The veteran was also provided with a VA psychiatric 
examination in June 2003.
The Joint Motion, quoted above, suggests that a new VA 
psychiatric examination may be warranted because the veteran 
alleged a "new" stressor [namely having been victim of an 
assault during boot camp] subsequent to the June 2003 VA 
examination.  See the Joint Motion, pages 2-3, quoted above.  

Contrary to the assertion contained in the Joint Motion, this 
particular stressor [alleged abuse during boot camp] was 
referenced in documents submitted prior to the June 2003 VA 
examination.  See, e.g., a February 1, 2003 statement from 
the veteran which references "trauma I experience[d] at the 
hands of my drill instructors."  Thus, the premise upon 
which the Joint Motion is based, the purported "new 
stressor", is faulty.

Moreover, any lack of discussion by the June 2003 examiner of 
any purported abuse of the veteran in boot camp lies with the 
veteran himself.  The veteran gave what appeared to be a 
detailed account of his experiences in the military, which 
was duly reported by the examiner; however, the veteran made 
no mention of any in-service assault.  The Board does not 
view VA's duty to assist as requiring the expenditure of its 
scarce medical resources because the veteran did not make 
himself clear when he first had the opportunity to do so. 

The June 2003 VA examiner determined that the veteran did not 
meet the requirement of a "traumatic event" necessary for 
diagnosis of PTSD pursuant to DSM IV, section 309.81.  This 
appears to be congruent with the evidence of record then and 
now.  In any case, however, the lack of a traumatic event was 
not the sole reason that a diagnosis of PTSD was not rendered 
in June 2003.  Specifically, the examiner noted that the 
veteran "did not otherwise endorse specific re-experiencing, 
avoidant, or hyperarousal symptoms of PTSD".  

The Joint Motion moved on to the matter of the credibility of 
the veteran's stressor statement concerning the purported 
assault.  This belies a misunderstanding of the law 
concerning PTSD.  Service connection for PTSD requires 
"credible supporting evidence that the claimed stressor 
occurred".  See 38 C.F.R. § 3.304(f) (2007) [emphasis added 
by the Board]; see also Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  A 
claimant's statement, alone, is not sufficient to establish a 
PTSD stressor.  See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Similarly, a health care provider's endorsement of 
an uncorroborated stressor statement does not serve to 
confirm the existence of the stressor event.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; see also 
Moreau, 9 Vet. App. at 395-96.  

Because corroboration is required, the credibility of the 
veteran's uncorroborated statement is not relevant, either in 
the context of the need for a VA examination or in the larger 
context of entitlement to service connection for PTSD.  

To the extent that the Joint Motion, as adopted by the Court, 
calls upon the Board to assess the veteran's credibility, the 
Board finds that the veteran's stressor statements lack 
credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.]  

In this case, the veteran has alleged that, while at Parris 
Island, South Carolina in 1961-2, he witnessed 500 body bags 
being boxed up for shipment to Vietnam and also that he was 
assaulted in boot camp.  See, e.g., the September 2005 
hearing transcript, pages 2-3.  The Board takes judicial 
notice that total military deaths in Vietnam for 1962 were 
53, with only 16 casualties in 1961.  Total USMC deaths for 
the same two years were 5, all in 1962.  See www. thewall-
usa.com/stats.  Disregarding any inquiry into why body bags 
being sent to Southeast Asia would be shipped through a 
Marine Corps training facility in South Carolina, on the East 
Coast, or why a Marine Corps recruit would be involved in the 
transportation of body bags, the veteran's claim that he 
witnessed 500 body bags being prepared for shipment to 
Vietnam in 1962 is preposterous in light of history.  

As for the veteran's alleged assault during boot camp, he 
admits that he did not report the incident during service.  
See the September 2005 hearing transcript at 4.  The veteran 
further claims that he was seen in February 1962 for chest 
pains as a result of the purported assault.  However, the 
record in question details complaints of chest pain, sore 
throat and coughing for the prior three days, which is hardly 
consistent with a physical assault.  The veteran also points 
to a June 1962 psychiatric evaluation.  However, review of 
the record in question reveals that no mention of the alleged 
in-service assault was made at that time.  

In short, there is not a scintilla of contemporaneous 
evidence that the veteran was assaulted in service.  The 
Board views the veteran's stressor statements to be lacking 
in credibility.

The veteran has been accorded ample opportunity to present 
evidence in support of his claim, to include corroborating 
evidence of in-service stressors.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  The 
Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, she cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

In short, in the absence of a corroborated stressor, VA has 
no duty to provide an additional VA examination or obtain a 
medical opinion.  As the Court has stated: "VA's . . . 'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

The veteran has alleged that he was accorded treatment at the 
VA Medical Center in Northampton, Massachusetts beginning 
soon after his service separation in 1962 and continuing for 
approximately 20 years for psychiatric problems later 
considered to represent PTSD.  See the September 2005 hearing 
transcript, page 5.  If such records indeed exist, it is the 
responsibility of the Board to obtain them.  However, the 
Board finds the veteran's contentions that such treatment 
records exist to be incredible in light of the objective 
evidence of record.  Specifically, a February 1977 
hospitalization summary from the Northampton facility of 
record indicates that the veteran "was admitted here for the 
first time on February 15, 1977."  There is no indication 
that he was ever treated there for anything other than 
substance abuse.  

In summary, for reasons stated above the Board finds that VA 
has met its duty to assist in this case.

Notice

The Board's January 2006 decision contained an extensive 
discussion of the requirements of the VCAA's duty to notify 
[see the Board's July 7, 2006 decision, pages 4-7.]  The 
Joint Motion did not identify any defect in the Board's 
January 2006 decision regarding the notification provisions 
of the VCAA.  Nor did the parties or the Court itself 
identify and deficiencies with respect to VCAA notice 
compliance on the part of VA.  The reason for remand, as 
stated above, was the Board's purported failure to consider 
all pertinent evidence in determining whether the duty to 
assist was satisfied.

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  In this case, neither party 
raised any concerns about the VCAA's duty to notify.  Nor did 
the Court.

Given the Court's injunction against piecemeal litigation, 
the Board is confident that the notification portions of the 
VCAA are not an issue in this case.  That is, the Board 
believes that the law of the case is that there are no VCAA 
notification defects which have been raised by the veteran 
and which need be addressed by the Board.  Cf. Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review 
or reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].

Subsequent to the Court's January 2008 Order, on February 19, 
2008, the Board wrote to the veteran's attorney.  In May 
2008, the veteran's attorney submitted additional argument.  
The attorney did not identify any VCAA notification problems.  

Pertinent law and regulations

Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007); Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required.
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  

Further, as has been discussed above, an opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  See Moreau, supra; Cohen v. Brown, 10 Vet. App. 
128 (1997).

Current disability

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As detailed above, in order for service connection to be 
awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD; (2) combat status or 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).

With respect to the first element, there is conflicting 
evidence regarding the current existence of PTSD.  A number 
of VA outpatient records indicate a diagnosis of PTSD.  
Contrary to these findings are those of the June 2003 VA 
examiner, who asserts that the veteran does not meet the DSM-
IV criteria for PTSD and instead suffers from cannabis 
dependence.  That finding is congruent with the veteran's 
recently-submitted private medical records dated in February 
2008 which note a psychiatric history of alcohol use, anxiety 
disorder and depression; a diagnosis of PTSD is notably 
absent.
The opinions in favor of a PTSD diagnosis suffer from a 
number of flaws.  Most notably, the PTSD diagnoses rendered 
by VA clinicians appear to be based solely on the veteran's 
reported history of a prior diagnosis of PTSD.  See, e.g., a 
July 2001 diagnosis of "reported history of PTSD" by 
A.B.W., Ph.D.  No such history appears in the record.  As has 
been noted above, the Board has found the veteran's 
statements to be lacking in credibility.  Indeed, the June 
2003 examiner noted that the veteran "answered questions in 
a vague manner and was a poor historian." 
To the extent that any health care provider rendered a PTSD 
diagnosis based upon the veteran's reports of in-service 
stressors, as has been discussed above the veteran's 
contentions as to in-service stressors (seeing hundreds of 
body bags in 1961-2 as well as the alleged in-service 
assault) appear to be patently false.  Accordingly, the 
medical opinions based thereupon are entitled to no greater 
weight than are the reports of the veteran himself.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [noting that 
the fact that the veteran's history is recorded in medical 
records does not transform it into a competent medical 
opinion].
In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  So it is in this case.
Because the PTSD diagnoses of the VA clinicians appear to be 
based on the veteran's inaccurate reports of previous 
diagnoses of PTSD and of traumatic events in service, they 
cannot serve to substantiate his claim.
Unlike the opinions of those clinicians diagnosing PTSD, the 
June 2003 VA examiner's opinion appears to be based on a 
review of the veteran's entire claims folder.  The June 2003 
opinion is well-reasoned and draws on specific aspects from 
the veteran's medical history, including his substantial 
history of substance abuse.  The June 2003 VA examiner 
adequately accounted for the role that the veteran's 
substance abuse played in his overall disability picture.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence].  As such, 
the Board finds the June 2003 VA examiner's opinion to be 
highly probative.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."]
The only other evidence in the claims file alleging that the 
veteran has PTSD consists of his own statements.  It is now 
well settled, however, that lay persons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding matters such as diagnosis of 
disease, which call for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2007) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements are accordingly lacking in probative value.

In sum, the competent medical evidence of record indicates 
that the veteran does not have a current diagnosis of PTSD.  
Accordingly, the first element of 38 C.F.R. § 3.304(f), that 
of a current PTSD diagnosis, has not been met and the 
veteran's claim fails on this basis alone.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [noting that service connection 
may not be granted unless a current disability exists].

With respect to element (2), combat status or credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the veteran did not engage in combat with 
the enemy within the meaning of 38 U.S.C.A. § 1154(b), and he 
does not so contend.  As has been discussed at some length 
above, the veteran's alleged in-service stressors have not 
been corroborated and thus cannot serve to satisfy the second 
element of 38 C.F.R. § 3.304(f). 
 
Accordingly, with no proof of an in-service stressor, element 
(2) of 38 C.F.R. § 3.304(f) is not met, and the claim also 
fails on this basis.  
 
Finally, with respect to element (3) of 38 C.F.R. § 3.304(f), 
causal nexus, in the absent of current PTSD or verified in-
service stressors, a nexus opinion would be an impossibility.  
As has been discussed above, the veteran's own opinion as to 
medical nexus is entitled to no weight of probative value.  
See Espiritu, supra.

The veteran asserts that he has had PTSD continually since 
service.  See, e.g., the August 2003 substantive appeal.  The 
Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  In this case, there is no objective medical 
evidence in the record which supports the veteran's 
contention that he has had PTSD for four decades.  As 
detailed above, the competent medical evidence is negative 
for a current diagnosis of PTSD, let alone PTSD 
symptomatology over the past 40 years as the veteran claims.  
The veteran's past psychiatric history involves chiefly 
polysubstance abuse.  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

For those reasons, the Board finds that the veteran's claim 
also fails for lack of evidence of element (3).

Conclusion

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD, as none of the elements of 38 C.F.R. § 3.304(f) have 
been met.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


